Case 2:18-mc-00048 Document 22-2 Filed 01/15/19 Page 1 of 3 PageID #: 142




                              Exhibit
                                B
           Case 2:18-mc-00048 Document 22-2 Filed 01/15/19 Page 2 of 3 PageID #: 143




From:                             Shearer, Rick (SHB)
Sent:                             Tuesday, September 18, 2018 10:20 AM
To:                               John Hussell
Cc:                               Drew Ellis; Shearer, Rick (SHB)
Subject:                          FW: thing for: 39415.251138
Attachments:                      Discovery Responses.pdf; Verification.pdf



John,

I have tried contacting you multiples times over the past several weeks.

I would like to schedule a time to conduct a meet and confer with you concerning Southern Coal's discovery responses. I
would also like to coordinate an agreeable time to conduct a debtor's examination, as opposed to unilaterally setting a
date.

Please contact me at your earliest convenience to arrange a time to discuss.

Look forward to hearing from you.

Rick



Rick Shearer I Shook, Hardy & Bacon L.L.P.
2555 Gra. L.:-'.evard, Kansas City, MO 64108
T: 816-559-4068 I F: 816-421-5547 rshearer@shb.com




From: McCrary, Teresa (SHB)
Sent: Tuesday, June 26, 2018 8:35 AM
To: 16QueueDM
Subject: filing for: 39415.251138



Teresa McCrary
Legal Administrative Assistant
tmccraryPshb.com x1.6549


From: John Hussell <         III occiatifPWWdhE CQM>
Sent: Monday, June 25, 2018 4:39 PM
To: Shearer, Rick (SHB)           _        shb.,:om>
Cc: McCrary, Teresa (SHB)                          -om>; Robeck, Mark <MRc')eck@     ry,e.com>; Pava, Mindy
                     _ c - >; Drew Ellis <
Subject: National Union Fire Insurance Company of Pittsburgh, PA v. Southern Coal Corporation: Discovery Responses

Counsel:




                                                            1
         Case 2:18-mc-00048 Document 22-2 Filed 01/15/19 Page 3 of 3 PageID #: 144

Attached for your review are DEFENDANT SOUTHERN COAL CORPORATION'S RESPONSES AND OBJECTIONS TO
PLAINTIFF NATI ANAL UNION FIRE INSURANCE COMPANY'S FIRST SET OF POST-JUDGMENT INTERROGATORIES
AND REQUESTS FOR PRODUCTION OF DOCUMENTS (Discovery Responses) in the above-referenced civil action
pending before the United States District Court for the Southern District of West Virginia. Should you have any
questions regarding the attached Discovery Responses, please let me hear from you. Thank you.

John


Jo/in 9-russei XV



300 Summers Street, Suite 1230
P.O. Box 3971
Charleston, WV 25339
Office: (304) 345-9455
Facsimile: (304) 345-4607
johli.husseilPwivi6le.coin




                                                        2
